DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment
The present office action is made in response to the amendment filed by applicant on 8/10/2022. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted two replacement sheets contained corrections to figures 1 and 2A;
B) Regarding to the specification, applicant has submitted a substitute specification with its marked up copy showing the changes to the specification and a statement that the substitute specification does not contain any new matter, see amendment in page 10; and
C) Regarding to the claims, applicant has amended claims 1, 11, 17 and 24. There is not any claim being added into or canceled from the application. The pending claims are claims 1, 3-4 and 7-24 which claims are examined in the present office action. Note that claims 2, 5-6 and 25-36 were canceled in the pre-amendment filed by applicant on 2/18/2020.
Response to Arguments
3.	The amendments to the drawings, the specification and the claims as provided in the amendment of 8/10/2022 and applicant's arguments provided in the mentioned amendment, pages 9-15, have been fully considered and are sufficient to overcome all objections to the drawings, the specification and the claims, the Claim Interpretation as well as the rejections to the claims under 35 U.S.C. 112 ser forth in the office of 5/13/2022.
Drawings
4.	The two replacement sheets contain corrected figures 1 and 2A were received on 8/10/2022. As a result of the changes to the drawings, the application now contains a total of nine sheets of figures 1, 2A-2B, 3-6, 7A-7B, 8A-8B and 9-10 which includes seven sheets of figures 2B, 3-6, 7A-7B, 8A-8B and 9-10 as filed on 2/7/2020, and two replacement sheets contained figures 1 and 2A as filed on 8/10/2022.  The mentioned nine sheets of figures 1, 2A-2B, 3-6, 7A-7B, 8A-8B and 9-10 are now approved by the examiner.
Specification
5.         The abstract of the disclosure provided in the front page of the WO2019/032824 is used as an abstract of the present U.S. application.
6.	The substitute specification filed on 8/10/2022 has been entered.
7.         The lengthy specification which was amended by the amendment of 8/10/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
8.	The Notification to Grant for Chinese Patent Application No. 2018800645544 listed in the information disclosure statement filed on 6/2/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
In particular, while applicant has provided an English translation of the first two pages of the mentioned Notification to Grant for Chinese Patent Application No. 2018800645544; applicant has not provided a complete English translation of the mentioned reference.
Allowable Subject Matter
9.	Claims 1, 3-4 and 7-24 are allowed.
10.	The following is an examiner’s statement of reasons for allowance:
The dark-field microscope apparatus as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Patent Nos. 10,281,369 and 5,497,267 by the limitations related to the set of screws for promote engagement among the lens receiver, the slide housing supporting an analytical slide and the dark-field condenser for adjusting a distance between the objective lens and the analytical slide and a distance between the dark-field condenser and the analytical slide as recited in the features thereof “a first set screw … the analytical slide” (claim 1, lines 14-19). 
It is noted that while a device having adaptor supporting a portable electronic communication device, and objective lens, a condenser and a slide housing is disclosed in the art as can be seen in the US Patent No. 10,281,369, see page 23 and fig. 9; however, the mentioned US Patent does not disclose the set of screws with the slide housing, the lens receiver and the dark-field condenser for adjusting distance adjusting a distance between the objective lens and the analytical slide and a distance between the dark-field condenser and the analytical slide as recited in the claim.
It is also noted that the use of mechanism having screws/threaded shafts for promote engagement between tubes supporting lens for the purpose of adjusting distance between lens and a sample is disclosed in the art as can be seen in the US Patent No. 5,497,267; however, the US Patent No. 5,497,267 does not recite an apparatus having a slide housing supporting a slide which slide housing is located between an objective lens and a dark-field condenser. It is also noted that there is not any modification to combine the two mentioned Patents to satisfy all features recited in the present claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872